       Case 3:20-cv-08091-DWL Document 5 Filed 04/30/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Allied World Specialty Insurance Company,           No. CV-20-08091-PCT-DWL
10                  Plaintiff,                           ORDER
11   v.
12   ICR Sanitary District, et al.,
13                  Defendants.
14
15          The Court has an independent obligation to determine whether it has subject-matter

16   jurisdiction. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999). Pursuant to
17   Rule 12(h)(3) of the Federal Rules of Civil Procedure, “[i]f the court determines at any

18   time that it lacks subject-matter jurisdiction, the court must dismiss the action.”

19          Diversity jurisdiction exists when there is complete diversity of citizenship between

20   the plaintiff and the defendants and the amount in controversy exceeds $75,000, exclusive
21   of interests and costs. 28 U.S.C. § 1332. A controversy meets this requirement when “all

22   the persons on one side of it are citizens of different states from all the persons on the other

23   side.” Strawbridge v. Curtiss, 7 U.S. 267 (1806).

24          The party seeking to invoke diversity jurisdiction has the burden of

25   proof, Lew v. Moss, 797 F.2d 747, 749-50 (9th Cir. 1986), by a preponderance of the

26   evidence. McNatt v. Allied-Signal, Inc., 972 F.2d 1340 (9th Cir. 1992); see 13B Federal
27   Practice § 3611 at 521 & n. 34. “Absent unusual circumstances, a party seeking to invoke

28   diversity jurisdiction should be able to allege affirmatively the actual citizenship of the
       Case 3:20-cv-08091-DWL Document 5 Filed 04/30/20 Page 2 of 3



 1   relevant parties.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
 2          Plaintiff brings this action asserting diversity as the sole basis of the Court’s subject
 3   matter jurisdiction. (Doc. 1 ¶ 8.)
 4          Plaintiff attempted to allege the citizenship of Talking Rock Land, LLC as if it were
 5   a corporation, rather than an LLC, by asserting that it is an “Arizona” company with “its
 6   principal place of business in Arizona.” (Doc. 1 ¶ 4.) This is not the applicable standard,
 7   as Plaintiff affirmatively alleged that Talking Rock Land, LLC is, in fact, an LLC (id.), not
 8   a corporation. This distinction is important because a corporation, whether incorporated
 9   in a state of the United States or in a foreign country, is “deemed a citizen of its place of
10   incorporation and the location of its principal place of business.” Nike, Inc. v. Comercial
11   Iberica de Exclusivas Deportivas, S.A., 20 F.3d 987, 990 (9th Cir. 1994). An LLC, on the
12   other hand, “is a citizen of every state of which its owners/members are citizens.” Johnson
13   v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Thus, to
14   properly establish diversity jurisdiction “with respect to a limited liability company, the
15   citizenship of all of the members must be pled.” NewGen, LLC v. Safe Cig, LLC, 840 F.3d
16   606, 611 (9th Cir. 2016).       Plaintiff may allege the LLC members’ citizenship on
17   information and belief if the information is not reasonably ascertainable. Carolina Cas.
18   Ins. Co. v. Team Equipment, Inc., 741 F.3d 1082, 1087 (9th Cir. 2014).
19          As to individual natural persons, an allegation about an individual’s residence does
20   not establish his or her citizenship for purposes of establishing diversity jurisdiction. “It
21   has long been settled that residence and citizenship [are] wholly different things within the
22   meaning of the Constitution and the laws defining and regulating the jurisdiction of the . . .
23   courts of the United States; and that a mere averment of residence in a particular state is
24   not an averment of citizenship in that state for the purpose of jurisdiction.” Steigleder v.
25   McQuesten, 198 U.S. 141, 143 (1905). “To be a citizen of a state, a natural person must
26   first be a citizen of the United States. The natural person’s state citizenship is then
27   determined by her state of domicile, not her state of residence. A person’s domicile is her
28   permanent home, where she resides with the intention to remain or to which she intends to


                                                  -2-
         Case 3:20-cv-08091-DWL Document 5 Filed 04/30/20 Page 3 of 3



 1   return.” Kanter, 265 F.3d at 858-59 (emphasis added) (citations omitted).
 2          Plaintiff must amend the Complaint to correct these deficiencies.1 NewGen, 840
 3   F.3d at 612 (“Courts may permit parties to amend defective allegations of jurisdiction at
 4   any stage in the proceedings.”).
 5          Accordingly,
 6          IT IS ORDERED that within two weeks of the date of this Order, Plaintiff shall
 7   file an amended complaint properly alleging the citizenship of each party.
 8          IT IS FURTHER ORDERED that if Plaintiff fails to timely file an amended
 9   complaint, the Clerk of the Court shall dismiss this case, without prejudice, for lack of
10   subject matter jurisdiction.
11          Dated this 30th day of April, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
            This amended complaint pursuant to court order will not affect Plaintiff’s right
28   under Rule 15(a)(1) to later amend once as a matter of course, if she chooses to do so. See,
     e.g., Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1006-09 (9th Cir. 2015).

                                                  -3-
